Citation Nr: 1736476	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to September 2, 2015 for ischemic heart disease.

2.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.M.



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for ischemic heart disease and assigned a 10 percent rating effective August 31, 2010.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  Subsequently, in April 2015, the Board remanded the matter for additional development.

During the pendency of the appeal, in a September 2015 rating decision, the RO granted a 100 percent rating effective September 2, 2015.  Basic eligibility to Dependents' Educational Assistance is established effective September 2, 2015.  The Veteran disagrees with the effective date of the 100 percent disability rating.

The issue of SMC based on statutory housebound status has been raised by the record and is addressed herein.

The issues of entitlement to a rating in excess of 10 percent for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is currently rated at 100 percent for his ischemic heart disease and three separate ratings for posttraumatic stress disorder, a left hip disability, tinnitus, hearing loss, and scars, which combine to an 80 percent rating.


CONCLUSION OF LAW

Criteria for SMC based on statutory housebound status  have been met.  38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R § 3.350 (i) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2016 Brief, the Veteran's representative argued that he was entitled to SMC based on the Board's grant of a 100 percent rating for ischemic heart disease pursuant to 38 U.S.C.A § 11144 (s) and 38 C.F.R. § 3.350 (i).  The representative noted that in addition to his totally disabling ischemic heart disease, the Veteran is separately service connected for PTSD (rated at 70 percent), left hip disability (rated at 10 percent), tinnitus (rated at 10 percent), and hearing loss and scars, both rated at 0 percent.  The grant of 100 for the heart disability was established by a September 2015 rating decision.  Review of this decision, to include the "blue code sheets" does not indicate that statutory housebound status was established.  

A Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  After review of the procedural history, the Board finds it has jurisdiction of this ancillary issue.

Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 	 § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).

As noted, the Veteran is rated at 100 percent for his ischemic heart disease.  He is also service connected disabilities for posttraumatic stress disorder, a left hip disability, tinnitus, hearing loss, and scars, which are separate and distinct disabilities from the ischemic heart disease, and which involve different anatomical segments or bodily systems.  These separate service connected disabilities combine to 80 percent.  As such, the Veteran meets the criteria for SMC based on the criteria outlined is 38 U.S.C.A. § 1114(s)(1), and SMC is therefore granted as of September 2, 2015 (the date of the 100 percent rating for ischemic heart disease).


ORDER

SMC under 38 U.S.C.A. § 1114(s)(1) is granted as of September 2, 2015.


REMAND

The Veteran contends that he is entitled to a rating in excess of 10 percent prior to the 100 percent disability rating granted effective September 2, 2015.  He attests that the August 2011 VA examination did not adequately evaluate the severity of his disability.

The August 2011 VA examination report shows that the Veteran's ischemic heart disease was manifested by a METs level of 3 or less which results in dyspnea.  The examiner determined that the METs were low due to the Veteran's significant COPD and interstitial lung disease.  In a November 2011 addendum report, the VA examiner clarified that it is more likely than not that his METs are reduced as a result of his COPD and interstitial lung disease than due to his cardiac status which was normal during the August 2011 testing.  However, the METs level due solely to the cardiac conditions is unclear and clarification is necessary before the Board renders a decision, especially since September 2015 VA examination results show that the METs level is due solely to the Veteran's cardiac conditions.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the September 2015 VA examination to review the record and provide an opinion regarding the likely severity of the Veteran's ischemic heart disease prior to September 2, 2015.  

Upon review of the record, the examiner is requested to opine whether the August 2011 METs score was due solely to cardiac conditions.

If the METs score was not due solely to cardiac function, then what was the estimated METs level due solely to the cardiac conditions?

The opinion provider must discuss the August 2011 VA examination that shows that the Veteran's METs testing results were 1-3 METs with dyspnea along with the August 2011 opinion that the low METs were due to the Veteran's significant COPD and interstitial lung disease.

A complete rationale for all opinions should be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Then, review the record and readjudicate the claim on appeal.  If the claim on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


